Title: From Thomas Jefferson to Bernard Peyton, 20 October 1822
From: Jefferson, Thomas
To: Peyton, Bernard


Dear Sir
Monticello
Oct. 20. 22.
Since my last which was of the 9th yours of the 7th and 10th have been recieved. the things sent by Wood’s boats are arrived at Milton. on learning the fate of my note I settled otherwise the balance due to Bacon and for which I had not yet drawn on you. but I was obliged to draw on you, as mentioned in mine of the 9th in favor of the sheriffs of Albemarle & Bedford for my taxes. in the meantime, I have been able to get down 50 + 33 + 12 say 95. barrels of flour only, and such is the obstinacy of the drought that we can fix no time for relief from it. my uneasiness is not only on your account but of mr Barrett to whom, more than a month ago I thought myself certainly within a week of being able to make a remittance of 750.D. I have now in the mill ready for going off 255. Barrels of flour which with the 95 already gone will make 350. and mr T. E. Randolph assures me he will pay up the balance of his rent at Christmas which will then amount to 250. Barrels more. a sixty days accomodation of a bank would have enabled me to anticipate this fund, to observe all my engagements and left me under a certainty of refunding it when due counting on the river tides in good time, I had been tempted by the offer of 4. of the finest mules I have ever seen from Kentucky offered me at 75.D. a piece to give to a mr Sims my note for them for 300.D payable at your counting house on the 17th of November. surely I shall be able before that time to get down my flour.I planted in Bedford the last year 300.M tobo hills, two thirds in fresh land, ⅓ in that of the 2d year; and here 100,000. in similar lands. from these Jefferson assures me I shall have 60M weight of tobacco. but this will not get to market till May & June. I shall not sleep soundly till then. affectionately adieu.Th: JeffersonP.S. I inclose my Notes for renewal.